987 A.2d 715 (2009)
Cozen O'CONNOR, Petitioner
v.
CITY OF PHILADELPHIA BOARD OF ETHICS and City of Philadelphia, Respondents.
No. 181 EAL 2009
Supreme Court of Pennsylvania.
December 29, 2009.

ORDER
PER CURIAM.
AND NOW, this 29th day of December, 2009, the Petition for Allowance of Appeal is GRANTED, LIMITED TO the issue set forth below. Allocatur is DENIED as to all remaining issues. The issue, rephrased for clarity, is:
Did Cozen O'Connor have standing to obtain a declaratory judgment where Cozen O'Connor alleged in its complaint that it intended to forgive the outstanding debt of the Friends of Bob Brady Campaign Committee at one time and in toto, thereby exposing itself to potential civil penalties and other sanctions under Phila. Code § 20-612 for violations of Phila. Code § 20-1002?